         Case 18-21445-JAD Doc 80-1 Filed 08/28/19 Entered 08/28/19 09:32:44                                                      Desc
                         Rschd. First Mtg: Notice Recipients Page 1 of 2
                                                          Notice Recipients
District/Off: 0315−2                            User: nsha                             Date Created: 8/28/2019
Case: 18−21445−JAD                              Form ID: rsc                           Total: 45


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          WELLS FARGO BANK, N.A.
cr          THE BANK OF NEW YORK MELLON ET. AL.
                                                                                                                              TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee         ustpregion03.pi.ecf@usdoj.gov
tr          Rosemary C. Crawford            crawfordmcdonald@aol.com
aty         Jeffrey R. Hunt         jhunt@grblaw.com
aty         Jennifer L. Cerce         jlc@mbm−law.net
aty         Keri P. Ebeck         kebeck@bernsteinlaw.com
aty         Lawrence G. Paladin, Jr.          lpaladin@PaladinLawOffices.com
aty         Michael S. Geisler          m.s.geisler@att.net
aty         Rosemary C. Crawford            crawfordmcdonald@aol.com
aty         Thomas Song           pawb@fedphe.com
                                                                                                                              TOTAL: 9

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Otis Mills, Jr.        2361 Haymaker Road            Monroeville, PA 15146
cr          PRA Receivables Management, LLC                 PO Box 41021          Norfolk, VA 23541
cr          Duquesne Light Company             c/o Bernstein−Burkley, P.C.           707 Grant Street, Suite 2200, Gulf
            Tower         Pittsburgh, PA 15219
cr          Penn Hills School District and Municipality of Penn Hills            Tax Division         c/o Maiello, Brungo & Maiello,
            LLP         Foxpointe II         100 Purity Rd, Ste. 3        Pittsburgh, PA 15235
cr          Penn Pioneer Enterprises, LLC            c/o Paladin Law Offices, PC          15 Duff Road #6C          Pittsburgh, PA
            15235
cr          County of Allegheny           Goehring, Rutter, and Boehm            437 Grant Street, 14th Floor        Frick
            Building         Pittsburgh, PA 15219 UNITED STATES OF AMERICA
cr          Woodland Hills School District           Goehring, Rutter, and Boehm            437 Grant Street, 14th Floor         Frick
            Building         Pittsburgh, PA 15219 UNITED STATES
smg         Pennsylvania Dept. of Revenue            Department 280946            P.O. Box 280946         ATTN: BANKRUPTCY
            DIVISION            Harrisburg, PA 17128−0946
14829125 Borough of Turtle Creek              125 Monroeville Avenue            Turtle Creek, PA 15145
14925249 County of Allegheny              Goehring, Rutter & Boehm            c/o Jeffrey R. Hunt, Esquire         437 Grant Street, 14th
            Floor        Frick Building         Pittsburgh, PA 15219
14829126 County of Allegheny              c/o Goehring, Rutter & Boehm             14th Floor, Frick Building        Pittsburgh, PA
            15219
14829127 Duquesne Light Company                c/o Keri P. Ebeck, Esquire           Bernstein−Burkley, P.C.         Pittsburgh, PA
            15219−1900
14829128 Gateway SD               9000 Gateway Camopus Blvd.            Monroeville, PA 15146
14860210 Home Depot               P.O. Box 78075          Phoenix, AZ 85062−8075
15100317 Midland Funding LLC                PO Box 2011           Warren, MI 48090
14829129 Monroeville Municipal Authority                219 Speelman Lane           Monroeville, PA 15146
14829130 Municpality of Monroeville              2700 Monroeville Blvd.           Monroeville, PA 15146
14810704 Ocwen Loan Servicing, LLC                1661 Worthington Road             West Palm Beach, FL 33409−6493
14811426 PRA Receivables Management, LLC                    PO Box 41021          Norfolk, VA 23541
14828039 Penn Hills Municipality             c/o Maiello Brungo & Maiello, LLP             100 Purity Road, Suite 3         Pittsburgh,
            PA 15235
14829131 Penn Hills SD/ Mun. of Penn Hills               c/o Maiello, Brungo & Maiello, LLP            100 Purity Road, Suite
            3       Pittsburgh, PA 15235
14828038 Penn Hills School District            c/o Maiello Brungo & Maiello, LLP             100 Purity Road, Suite 3         Pittsburgh,
            PA 15235
14810705 Penn Pioneer Enterprises, LLC               422 Cavitt Avenue          Trafford, PA 15085
14829132 Peoples Natural Gas Company, LLC                  c/o S. James Wallace, Esquire          845 N. Lincoln
            Avenue          Pittsburgh, PA 15233
14852417 Portfolio Recovery Associates, LLC                POB 12914          Norfolk VA 23541
14860211 Sams Club Credit Card              P.O. Box 965004           Orlando, FL 32896−5004
14860212 Sears/CBNA               P.O. Box 6283          Sioux Falls, SD 57117
14869474 The Bank of New York Mellon, Et. Al.                 OCWEN LOAN SERVICING, LLC                    Attn: Bankruptcy
            Department           P.O. BOX 24605           WEST PALM BEACH FL 33416−4605
14963371 Turtle Creek Council of Governments                 C/O Borough of Turtle Creek           125 Monroeville Avenue           Turtle
            Creek, PA 15145
14861469 Verizon            by American InfoSource LP as agent            PO Box 248838            Oklahoma City, OK
            73124−8838
14810706 Wells Fargo Bank, N.A.              Customer Service Correspondence              PO Box 10335          MAC:
            X2302−017            Des Moines, IA 50306
14829872 Wells Fargo Bank, N.A.              Default Document Processing             MAC# N9286−01Y             1000 Blue Gentian
            Road         Eagan MN 55121−7700
       Case 18-21445-JAD Doc 80-1 Filed 08/28/19 Entered 08/28/19 09:32:44                                         Desc
                       Rschd. First Mtg: Notice Recipients Page 2 of 2
14925250   Woodland Hills School District        Goehring, Rutter & Boehm       c/o Jeffrey R. Hunt, Esquire   437 Grant
           Street, 14th Floor       Frick Building      Pittsburgh, PA 15219
14829133   Woodland Hills School District        c/o Goehring, Rutter & Boehm      14th Floor, Frick
           Building        Pittsburgh, PA 15219
                                                                                                               TOTAL: 34
